UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report: (Date of earliest event reported):September 3, 2009 (September 2, 2009) REGENCY ENERGY PARTNERS LP (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) 000-51757 (Commission file number) 16-1731691 (I.R.S. Employer Identification No.) 2001 Bryan Street, Suite3700
